United States Court of Appeals

               FOR THE DISTRICT OF COLUMBIA CIRCUIT

                            ---------

                           No. 98-7075

                      Filed On: June 2, 2000

                         Patricia Kidd, 
                            Appellant

                                v.

                  District of Columbia, et al., 
                            Appellees

                        Consolidated with 
                             98-7100

                            ---------

     BEFORE:  Edwards, Chief Judge;  Silberman, Williams, 
Ginsburg, Sentelle, Henderson, Randolph, Rogers, Tatel 
and Garland, Circuit Judges.

                            O R D E R

     The petition for rehearing en banc of amicus curiae and 
the response thereto have been circulated to the full court.  
The taking of a vote was requested.  Thereafter, a majority 
of the judges of the court in regular active service did not 

vote in favor of the petition.  Upon consideration of the 
foregoing, it is

     ORDERED that the petition be denied.

                    Per Curiam

                                   FOR THE COURT:

                                   Mark J. Langer, Clerk

                              BY:

                                    Robert A. Bonner

                                   Deputy Clerk

                                 

     Chief Judge Edwards and Circuit Judges Sentelle, Tatel 
and Garland would grant the petition.

     A statement of Circuit Judge Tatel, dissenting from the 
denial of rehearing en banc, joined by Chief Judge Edwards 
and Circuit Judges Sentelle and Garland, is attached.

     Circuit Judge Rogers did not participate in this matter.

     Tatel, Circuit Judge, with whom Edwards, Chief Judge, 
and Sentelle and Garland, Circuit Judges, join, dissenting 
from the denial of rehearing en banc:  In my view, this case 
raises a "question of exceptional importance" because the 
panel decision will produce precisely the kind of uncertainty 
and potential loss of appeal rights that Rule 58 was intended 
to prevent.  I trust, however, that our district court col-
leagues will recognize that there is no disagreement on the 
panel that the simplest solution is for them to instruct the 
Clerk of Court to issue judgments adhering to Model Forms 
31 and 32.  By doing so, they will provide the certainty Rule 
58 demands, prevent accidental loss of appeal rights, and 
ensure that this court will never again have to address this 
issue.  See Kidd v. District of Columbia, 206 F.3d 35, 41 
(D.C. Cir. 2000);  id. at 44 (Tatel, J., dissenting).